Citation Nr: 0207725	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  97-25 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) by reason of service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to December 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey that denied, in pertinent part, increased ratings for 
residuals of a fractured right lower fibula and right medial 
malleolus and residuals of a fractured IP joint on the right 
thumb, service connection for a skin disorder of the feet, 
and entitlement to a TDIU.  These issues were appealed and 
perfected in a timely manner.

A September 1999 Board decision denied the veteran's 
increased rating claims and remanded the service connection 
and TDIU claims.

An October 2000 rating decision granted service connection 
for tinea manuum of the right index finger and tinea pedis 
and onychomycosis of the feet, thereby satisfying the issue 
on appeal related to the veteran's feet.

By way of correspondence dated in May 2002 the veteran was 
notified that the Board Member who conducted the April 1999 
travel board hearing was no longer at the Board.  He was 
given an opportunity to have a hearing with another Board 
Member or forego another hearing.  A response from the 
veteran was not received; therefore, the Board may proceed 
with adjudication of the remaining issue on appeal, which is 
entitlement to TDIU.


FINDINGS OF FACT

1.  All of the evidence for an equitable disposition of the 
claim has been obtained by the RO.

2.  The combined evaluation for the veteran's service-
connected disabilities is 40 percent.  

3.  The veteran is self-employed.

4.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation solely by 
reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The RO has not yet had an opportunity to consider the issue 
at hand in light of the above-noted change in law.  
Nonetheless, the Board determines that the law does not 
preclude the Board from proceeding to adjudicate the claim 
without first remanding the claim to the RO, as the 
requirements of the new laws have essentially been satisfied.  
In this regard, the Board notes that as evidenced by the July 
1997 statement of the case and October 2000 supplemental 
statement of the case, the veteran and his representative 
have been given notice of the pertinent laws and regulations 
governing his claim and the reasons for the denial of his 
claim.  Hence, he has been provided notice of the information 
and evidence necessary to substantiate the claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  The veteran has not submitted or identified 
any evidence in support of his TDIU claim.  In the Board's 
view the development and notification undertaken by the RO 
meets the requirements of the VCAA and indicates there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim.  38 U.S.C.A. 
§ 5103A.  Under these circumstances the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
claim, at this juncture, without first remanding them to RO 
for explicit VCAA consideration.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The veteran contends the RO erred by failing to grant TDIU 
based on his service-connected disabilities.

In his June 1997 notice of disagreement, the veteran stated 
that he is self-employed and that his right thumb disability 
affects his job.

At present, residuals of a healed fracture of the right lower 
fibula and right medial malleolus is evaluated as 20 percent 
disabling.  Postoperative residuals of a fractured IP joint 
of the right thumb is evaluated as 10 percent disabling.  
Tinea manuum of the right index finger and tinea pedis and 
onychomycosis of the feet are evaluated as 10 percent 
disabling.  Callous formation of the right index finger is 
evaluated as zero percent disabling, which is noncompensable.  
The total combined evaluation for the veteran's service-
connected disabilities is 40 percent.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16(a), if there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

For his disabilities to warrant compensation based on 
unemployability, the criteria set forth above must be met. 
Here, the veteran does not have a single disability that is 
evaluated as at least 60 percent disabling nor does he have a 
combined evaluation of 70 percent with at least one 
disability evaluated at 40 percent or more.  Based on the 
foregoing, his disabilities do not meet the percentage 
requirements of 38 C.F.R. § 4.16(a).

Referral for consideration of a total rating under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted because 
the evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation by reason 
of his service-connected disabilities.  He has presented no 
evidence that his situation exceptional so as to warrant 
extra-schedular consideration.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  There is 
no evidence that his service-connected disabilities require 
frequent periods of hospitalization, or that the service-
connected disabilities cause marked interference with 
employment - and not strictly employment as a painter. 

The veteran has been apprised of the laws and regulations 
governing entitlement to TDIU and has failed to submit any 
evidence to support his claim.  Although VA has specific 
duties to the veteran under the VCAA the burden of developing 
the claim does not strictly lay with VA.  VA's duty to assist 
him is not a one way street; the veteran also has an 
obligation to assist in the adjudication of his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for TDIU; therefore, the benefit 
of the doubt doctrine does not apply and the claim is denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Entitlement to TDIU is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

